     Case 2:18-cv-07310-CBM-KS Document 39 Filed 10/15/19 Page 1 of 2 Page ID #:186



1     Joseph A. Ferrucci, Bar No. 186287
2
      FERRUCCI LAW GROUP
      24361 El Toro Road, Ste. 220
3
      Laguna Woods, CA 92637
4     Telephone: (949) 600-5370
5     Facsimile: (949) 500-5371
6     jferrucci@oc-litigation.com
7
      John G. Balestriere*
8     Matthew W. Schmidt, Bar No. 302776
9     BALESTRIERE FARIELLO
10    225 Broadway, 29th Floor
      New York, New York 10007
11
      Telephone: (212) 374-5421
12
      Facsimile: (212) 208-2613
13    john.balestriere@balestrierefariello.com
14    matthew.schmidt@balestrierefariello.com
      Attorneys for Plaintiff
15
      *Admitted Pro Hac Vice
16

17                          UNITED STATES DISTRICT COURT
18                         CENTRAL DISTRICT OF CALIFORNIA
19

20    EMMA LOMAN,
21                               Plaintiff,       Case No.: 2:18-cv-07310-CBM-KS
22
                          v.                      JOINT STATUS REPORT
23

24    HARVEY WEINSTEIN,
25                               Defendant.
26

27          Plaintiff Emma Loman and Defendant Harvey Weinstein, by and through
28    their respective counsel of record, hereby submit this Joint Status Report, as ordered

                                   JOINT STATUS REPORT
     Case 2:18-cv-07310-CBM-KS Document 39 Filed 10/15/19 Page 2 of 2 Page ID #:187



1     by the Court, providing an update on Defendant’s criminal proceeding, People of
2     the State of New York v. Harvey Weinstein, Index No.: 02335/2018, in Supreme
3     Court, New York County.
4           The trial had been set for September 9, 2019, but the Honorable Judge James
5     M. Burke postponed trial until January 6, 2020, for jury selection followed by an
6     immediate trial. Defendant does not anticipate any adjournments.
7

8     Dated: October 15, 2019
9

10

11        By: /s/ Phyllis Kupferstein            By: /s/ Joseph A. Ferrucci
             Phyllis Kupferstein                    Joseph A. Ferrucci
12
             Kupferstein Manuel LLP                 FERRUCCI LAW GROUP
13           865 South Figueroa Street              24361 El Toro Road
14
             Suite 3338                             Suite 220
             Los Angeles, CA 90017                  Laguna Woods, CA 92637
15           Telephone: (213) 988-7531              Telephone: (949) 600-5370
16           Facsimile: (213) 988-7532              Facsimile: (949) 500-5371
             pk@kupfersteinmanuel.com               jferrucci@oc-litigation.com
17

18

19

20

21

22

23

24

25

26

27

28



                                 JOINT STATUS REPORT
